DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 5-7, 10, 13-15, 18, 24, 27, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livanos et al., US 2019/0166016 A1 (Livanos hereinafter), in view of Dao, US 2019/0253917 A1 (Dao hereinafter).
Here is of the references teach the claims.
Regarding claim 1, Livanos discloses a method in a network exposure function (NEF) for a core network of a wireless cellular network (a network exposure function (NEF) entity of a 5G mobile network; see Livanos, abstract), the method comprising: …
wherein the subscription request message (In one illustrative example, an event subscription request from an application server may be received at a network exposure function (NEF) entity of a 5G mobile network; see Livanos, abstract) comprises one or more of:
a first indication of one or more identifiers of events for which the plurality of terminal devices are to receive notifications;
a second indication of a type of resources to which the subscription relates;
a third indication of one or more services defined in the policy control function to which the subscription relates; or
a fourth indication as to whether notifications of events are to comprise an indication of one or more rules affected by the event (in case for a group of subscribers for the methods of Fig. 3A-3D and Fig. 4A-4D, a group identifier is utilized, where the group identifier is associated with a plurality of subscribers. The group identifier is provided in the indication of the occurrence of the event from the PCF to the NEF entity, and utilized for the checking of the indicated event against the subscribed events at the NEF entity; see Livanos, paragraph [0058] – [0059]. Also see paragraph [0041], “In response to receiving the request, NEF 202 may send to PCF 114 a QoS request which includes the QoS IEs for the connection (step 326B of FIG. 3B). PCF 114 may receive the QoS request and, in tum, may authorize the QoS request and send policies to SMF 120 that, in tum, provision the appropriate policies at the selected UPF 122 (steps 328b and 329b of FIG. 3B)”).
Regarding claim 6, Livanos discloses a method in a policy control function (PCF) for a core network of a wireless cellular network (Sometime during network operation, an indication of an occurrence of an event associated with the UE is received. The indication is received from a policy and charging function (PCF) entity when the UE is configured for IP data delivery; see Livanos, abstract), the method comprising: …
wherein the subscription request message comprises (In one illustrative example, an event subscription request from an application server may be received at a network exposure function (NEF) entity of a 5G mobile network; see Livanos, abstract) one or more of:
a first indication of one or more identifiers of events for which the plurality of terminal devices are to receive notifications;
a second indication of a type of resources to which the subscription relates;
a third indication of one or more services defined in the policy control function to which the subscription relates; or
a fourth indication as to whether notifications of events are to comprise an indication of one or more rules affected by the event (in case for a group of subscribers for the methods of Fig. 3A-3D and Fig. 4A-4D, a group identifier is utilized, where the group identifier is associated with a plurality of subscribers. The group identifier is provided in the indication of the occurrence of the event from the PCF to the NEF entity, and utilized for the checking of the indicated event against the subscribed events at the NEF entity; see Livanos, paragraph [0058] – [0059]. Also see paragraph [0041], “In response to receiving the request, NEF 202 may send to PCF 114 a QoS request which includes the QoS IEs for the connection (step 326B of FIG. 3B). PCF 114 may receive the QoS request and, in tum, may authorize the QoS request and send policies to SMF 120 that, in tum, provision the appropriate policies at the selected UPF 122 (steps 328b and 329b of FIG. 3B)”).
Regarding claim 15, Livanos discloses a network exposure function apparatus for a core network of a wireless cellular network (a network exposure function (NEF) entity of a 5G mobile network; see Livanos, abstract), the network exposure function apparatus comprising processing circuitry and a non-transitory computer-readable medium storing instructions which, when executed by the processing circuitry (the techniques of any given NF or entity may be embodied as a computer program product including a non-transitory computer readable medium and instructions (e.g. instructions provided in or as a VNF or NFV module) stored in the non-transitory computer readable medium, where the instructions are executable on one or more processors of the server or network equipment for performing the described logic; see Livanos, paragraph [0148]), cause the network exposure function apparatus to: …
wherein the subscription request message (In one illustrative example, an event subscription request from an application server may be received at a network exposure function (NEF) entity of a 5G mobile network; see Livanos, abstract) comprises one or more of:
a first indication of one or more identifiers of events for which the plurality of terminal devices are to receive notifications;
a second indication of a type of resources to which the subscription relates;
a third indication of one or more services defined in the policy control function to which the subscription relates; or
a fourth indication as to whether notifications of events are to comprise an indication of one or more rules affected by the event (in case for a group of subscribers for the methods of Fig. 3A-3D and Fig. 4A-4D, a group identifier is utilized, where the group identifier is associated with a plurality of subscribers. The group identifier is provided in the indication of the occurrence of the event from the PCF to the NEF entity, and utilized for the checking of the indicated event against the subscribed events at the NEF entity; see Livanos, paragraph [0058] – [0059]. Also see paragraph [0041], “In response to receiving the request, NEF 202 may send to PCF 114 a QoS request which includes the QoS IEs for the connection (step 326B of FIG. 3B). PCF 114 may receive the QoS request and, in tum, may authorize the QoS request and send policies to SMF 120 that, in tum, provision the appropriate policies at the selected UPF 122 (steps 328b and 329b of FIG. 3B)”).
Regarding claim 24, Livanos discloses a policy control function apparatus for a core network of a wireless cellular network (Sometime during network operation, an indication of an occurrence of an event associated with the UE is received. The indication is received from a policy and charging function (PCF) entity when the UE is configured for IP data delivery; see Livanos, abstract”), the policy control function apparatus comprising processing circuitry and a non-transitory computer-readable medium storing instructions which, when executed by the processing circuitry (the techniques of any given NF or entity may be embodied as a computer program product including a non-transitory computer readable medium and instructions (e.g. instructions provided in or as a VNF or NFV module) stored in the non-transitory computer readable medium, where the instructions are executable on one or more processors of the server or network equipment for performing the described logic; see Livanos, paragraph [0148]), cause the policy control function apparatus to: …
wherein the subscription request message comprises (In one illustrative example, an event subscription request from an application server may be received at a network exposure function (NEF) entity of a 5G mobile network; see Livanos, abstract) one or more of:
a first indication of one or more identifiers of events for which the plurality of terminal devices are to receive notifications;
a second indication of a type of resources to which the subscription relates;
a third indication of one or more services defined in the policy control function to which the subscription relates; or
a fourth indication as to whether notifications of events are to comprise an indication of one or more rules affected by the event (in case for a group of subscribers for the methods of Fig. 3A-3D and Fig. 4A-4D, a group identifier is utilized, where the group identifier is associated with a plurality of subscribers. The group identifier is provided in the indication of the occurrence of the event from the PCF to the NEF entity, and utilized for the checking of the indicated event against the subscribed events at the NEF entity; see Livanos, paragraph [0058] – [0059]. Also see paragraph [0041], “In response to receiving the request, NEF 202 may send to PCF 114 a QoS request which includes the QoS IEs for the connection (step 326B of FIG. 3B). PCF 114 may receive the QoS request and, in tum, may authorize the QoS request and send policies to SMF 120 that, in tum, provision the appropriate policies at the selected UPF 122 (steps 328b and 329b of FIG. 3B)”).
Livanos does not explicitly disclose the following features.
Regarding claim 1, the NEF providing, to a policy control function (PCF) for the core network, a subscription request message indicating a request for a subscription for a plurality of terminal devices to receive notifications of events from the policy control function,
Regarding claim 6, the PCF receiving, from a network exposure function (NEF), a subscription request message indicating a request for a subscription for a plurality of terminal devices to receive notifications of events from the policy control function,
Regarding claim 15, provide, to a policy control function for the core network, a subscription request message indicating a request for a subscription for a plurality of terminal devices to receive notifications of events from the policy control function,
Regarding claim 24, receive, from a network exposure function for the core network, a subscription request message indicating a request for a subscription for a plurality of terminal devices to receive notifications of events from the policy control function,
In the same field of endeavor (e.g., communication system) Dao discloses a method related to detecting a quality of service (QoS) violated event in respect of a particular QoS flow of  PDU session that comprises the following features.
Regarding claim 1, the NEF providing, to a policy control function (PCF) for the core network (The AF 322 may send a subscription request for the QoS violated event reports to the PCF 316 or SMF 310, either directly or via the NEF 314; see Dao, paragraph [0108]), a subscription request message indicating a request for a subscription for a plurality of terminal devices to receive notifications of events from the policy control function (When the PCF 316 receives the subscription request for QoS-Violated Event reports, the PCF 316 may trigger a PCC update process, and consequently send a QNC message containing a PCC rule that includes the QoS violated event Reporting indication to the SMF 310; see Dao, paragraph [0108]. Also see paragraph [0092], “In one such example, an NEF 314 can act much like a proxy between an application server outside the illustrated network and network functions such as the Policy Control Function (PCF) 316, the SMF 310, the UDM 320, and the AMF 308, so that the external application server can provide information that may be of use in the setup of the parameters associated with a data session” and paragraph [0019], “the method further comprises sending the QoS violated event report via a network exposure function (NEF) of the network”),
Regarding claim 6, the PCF receiving, from a network exposure function (NEF) (The AF 322 may send a subscription request for the QoS violated event reports to the PCF 316 or SMF 310, either directly or via the NEF 314; see Dao, paragraph [0108]), a subscription request message indicating a request for a subscription for a plurality of terminal devices to receive notifications of events from the policy control function (When the PCF 316 receives the subscription request for QoS-Violated Event reports, the PCF 316 may trigger a PCC update process, and consequently send a QNC message containing a PCC rule that includes the QoS violated event Reporting indication to the SMF 310; see Dao, paragraph [0108]. Also see paragraph [0092], “In one such example, an NEF 314 can act much like a proxy between an application server outside the illustrated network and network functions such as the Policy Control Function (PCF) 316, the SMF 310, the UDM 320, and the AMF 308, so that the external application server can provide information that may be of use in the setup of the parameters associated with a data session” and paragraph [0019], “the method further comprises sending the QoS violated event report via a network exposure function (NEF) of the network”),
Regarding claim 15, provide, to a policy control function for the core network (The AF 322 may send a subscription request for the QoS violated event reports to the PCF 316 or SMF 310, either directly or via the NEF 314; see Dao, paragraph [0108]), a subscription request message indicating a request for a subscription for a plurality of terminal devices to receive notifications of events from the policy control function (When the PCF 316 receives the subscription request for QoS-Violated Event reports, the PCF 316 may trigger a PCC update process, and consequently send a QNC message containing a PCC rule that includes the QoS violated event Reporting indication to the SMF 310; see Dao, paragraph [0108]. Also see paragraph [0092], “In one such example, an NEF 314 can act much like a proxy between an application server outside the illustrated network and network functions such as the Policy Control Function (PCF) 316, the SMF 310, the UDM 320, and the AMF 308, so that the external application server can provide information that may be of use in the setup of the parameters associated with a data session” and paragraph [0019], “the method further comprises sending the QoS violated event report via a network exposure function (NEF) of the network”),
Regarding claim 24, receive, from a network exposure function for the core network (The AF 322 may send a subscription request for the QoS violated event reports to the PCF 316 or SMF 310, either directly or via the NEF 314; see Dao, paragraph [0108]), a subscription request message indicating a request for a subscription for a plurality of terminal devices to receive notifications of events from the policy control function (When the PCF 316 receives the subscription request for QoS-Violated Event reports, the PCF 316 may trigger a PCC update process, and consequently send a QNC message containing a PCC rule that includes the QoS violated event Reporting indication to the SMF 310; see Dao, paragraph [0108]. Also see paragraph [0092], “In one such example, an NEF 314 can act much like a proxy between an application server outside the illustrated network and network functions such as the Policy Control Function (PCF) 316, the SMF 310, the UDM 320, and the AMF 308, so that the external application server can provide information that may be of use in the setup of the parameters associated with a data session” and paragraph [0019], “the method further comprises sending the QoS violated event report via a network exposure function (NEF) of the network”),
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Dao regarding detecting a quality of service (QoS) violated event in respect of a particular QoS flow of  PDU session into the method related to subscription-based event notification system of Livanos. The motivation to do so is to efficiently managing network by tracking QoS violated events (see Dao, abstract and paragraph [0002]).
Regarding claim 2, Livanos discloses wherein the second indication comprises an indication that the subscription (NEF 202 may receive this request from AS 301 and, in response, create a context associated with the subscription (step 304a of FIG. 3A). The context may indicate the one or more subscribed events of UE 102. The context may further indicate an identifier of AS 301 (or AS-ID), a callback IP address of AS 301, as well as an identifier of UE 102 (e.g. an external identifier or Mobile Station International Subscriber Direction Number or MSISDN); see Livanos, paragraph [0033]) relates to one or more of: 
pre-defined resources or dynamically allocated resources,
the third indication comprises one or more of a list of service identifiers or a list of service data flow templates, and
the fourth indication comprises an indication as to whether notifications of events are to comprise one or more of: one or more service identifiers affected by the event; or one or more service data flow templates affected by the event (The event subscription request may include a list of one or more subscribed events for a UE, which may include a UE attach event and/or a UE detach event. Other events may be available for subscription, such as a delayed data delivery event. For the event subscription, a context which indicates the one or more subscribed events may be created; see Livanos, paragraph [0018]).
Regarding claim 5, Livanos discloses further comprising:
the NEF receiving, from the PCF (NEF 202 sends to PCF 114 a QoS request which includes the QoS IEs for the connection (step 326B of FIG. 3B)); see Livanos, paragraph [0041]), a notification of an event to which the plurality of terminal devices are subscribed (an indication of an occurrence of an event associated with the UE is received. The indication of the occurrence of the event is received from a policy and charging function (PCF) entity when the UE is configured for IP data delivery; see Livanos, paragraph [0019]), the notification comprising an indication of one or more rules affected by the event (In some implementations of FIGS. 4A-4B, the data delivery is for IP data where the NEF entity interacts with the PCF entity to receive event notifications as described; see Livanos, paragraph [0057]).
Regarding claim 7, Livanos discloses wherein the second indication comprises an indication that the subscription (NEF 202 may receive this request from AS 301 and, in response, create a context associated with the subscription (step 304a of FIG. 3A). The context may indicate the one or more subscribed events of UE 102. The context may further indicate an identifier of AS 301 (or AS-ID), a callback IP address of AS 301, as well as an identifier of UE 102 (e.g. an external identifier or Mobile Station International Subscriber Direction Number or MSISDN); see Livanos, paragraph [0033]) relates to one or more of: 
pre-defined resources or dynamically allocated resources,
the third indication comprises one or more of a list of service identifiers and a list of service data flow templates, and
the fourth indication comprises an indication as to whether notifications of events are to comprise one or more of: one or more service identifiers affected by the event; or one or more service data flow templates affected by the event (The event subscription request may include a list of one or more subscribed events for a UE, which may include a UE attach event and/or a UE detach event. Other events may be available for subscription, such as a delayed data delivery event. For the event subscription, a context which indicates the one or more subscribed events may be created; see Livanos, paragraph [0018]).
Regarding claim 10, Livanos discloses further comprising:
responsive to detection of an event to which the plurality of terminal devices are subscribed, transmitting, to the network exposure function, a notification of an event to which the plurality of terminal devices are subscribed (the plurality of subscriber or UE identifiers associated with the group identifier may be provisioned in the UDM and obtained from the UDM by a requesting entity (e.g. the NEF entity) as needed. In addition or alternatively, the group identifier may be provided in the indication of the occurrence of the event from the PCF to the NEF entity, and utilized for the checking of the indicated event against the subscribed events at the NEF entity; see Livanos, paragraph [0058]).
Regarding claim 13, Livanos discloses a non-transitory computer-readable medium storing instructions which, when executed by processing circuitry of a network exposure function apparatus for a core network, causes the network exposure function apparatus to perform the method of claim 1 (see Livanos Fig. 10, also see paragraph [0148], “FIG. 10 is a block diagram of a server, network device or equipment 1000 which may be used in some implementations of the present disclosure …the techniques of any given NF or entity may be embodied as a computer program product including a non-transitory computer readable medium and instructions (e.g. instructions provided in or as a VNF or NFV module) stored in the non-transitory computer readable medium, where the instructions are executable on one or more processors of the server or network equipment for performing the described logic”).
Regarding claim 14, Livanos discloses a non-transitory computer-readable medium storing instructions which, when executed by processing circuitry of a policy control function apparatus for a core network, causes the policy control function apparatus to perform the method of claim 1 (the techniques of any given NF or entity may be embodied as a computer program product including a non-transitory computer readable medium and instructions (e.g. instructions provided in or as a VNF or NFV module) stored in the non-transitory computer readable medium, where the instructions are executable on one or more processors of the server or network equipment for performing the described logic; see Livanos, paragraph [0148]).
Regarding claim 18, Livanos discloses wherein the third indication comprises one or more of a list of service identifiers and a list of service data flow templates (The event subscription request may include a list of one or more subscribed events for a UE, which may include a UE attach event and/or a UE detach event. Other events may be available for subscription, such as a delayed data delivery event. For the event subscription, a context which indicates the one or more subscribed events may be created; see Livanos, paragraph [0018]).
Regarding claim 27, Livanos discloses wherein the third indication comprises one or more of a list of service identifiers and a list of service data flow templates (The event subscription request may include a list of one or more subscribed events for a UE, which may include a UE attach event and/or a UE detach event. Other events may be available for subscription, such as a delayed data delivery event. For the event subscription, a context which indicates the one or more subscribed events may be created; see Livanos, paragraph [0018]).
Regarding claim 32, Livanos discloses wherein the apparatus is further caused to: responsive to detection of an event to which the plurality of terminal devices are subscribed, transmit, to the network exposure function, a notification of an event to which the plurality of terminal devices are subscribed (the plurality of subscriber or UE identifiers associated with the group identifier may be provisioned in the UDM and obtained from the UDM by a requesting entity (e.g. the NEF entity) as needed. In addition or alternatively, the group identifier may be provided in the indication of the occurrence of the event from the PCF to the NEF entity, and utilized for the checking of the indicated event against the subscribed events at the NEF entity; see Livanos, paragraph [0058]).
Regarding claim 34, Livanos discloses wherein the subscription request message comprises the first indication of the one or more identifiers of events (In one illustrative example, an event subscription request from an application server may be received at a network exposure function (NEF) entity of a 5G mobile network. The event subscription request may include a list of one or more subscribed events for a UE; see Livanos, abstract).

Claims 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livanos et al., US 2019/0166016 A1 (Livanos hereinafter), in view of Dao, US 2019/0253917 A1 (Dao hereinafter), as applied to the claims above and further in view of Wang, IV et al., US 2019/0230175 A1 (Wang hereinafter).
Here is how the references teach the claims.
Regarding claims 16 and 25, Livanos and Dao discloses the apparatus of claim 15 and the apparatus of claim 24. Livanos and Dao do not explicitly disclose wherein the second indication comprises an indication that the subscription relates to one or more of: 
pre-defined resources or dynamically allocated resources,
the third indication comprises a first parameter within the subscription request message, and wherein an absence of the first parameter in the subscription request message conveys an indication that the subscription relates to both pre-defined resources and dynamically allocated resources, and
the fourth indication comprises an indication as to whether notifications of events are to comprise one or more of: one or more service identifiers affected by the event; or one or more service data flow templates affected by the event. 
In the same field of endeavor (e.g., communication system) Wang discloses a method related to receiving automatic notification when changes occurs in subscribed resources that comprises wherein the second indication comprises an indication that the subscription (FIG. 6 illustrates a summary of exemplary methods discussed herein, such as where the subscriber first indicates its requirements for the service layer to record notifications, calculate notification statistical information, and confirm notifications during subscription request; see Wang, paragraph [0027]) relates to one or more of: 
pre-defined resources or dynamically allocated resources,
the third indication comprises a first parameter within the subscription request message, and wherein an absence of the first parameter in the subscription request message conveys an indication that the subscription relates to both pre-defined resources and dynamically allocated resources, and
the fourth indication comprises an indication as to whether notifications of events are to comprise one or more of: one or more service identifiers affected by the event; or one or more service data flow templates affected by the event (a first subscription request to receive an event notification of a resource by a subscriber device, the first subscription request comprising a first parameter that tells which notification target should be contacted to confirm the first subscription request; based on the first subscription request, sending a message to the notification target, the message comprising an identifier of a subscriber, an identifier of a subscribed resource, an identifier for the notification target to receive notifications, or event notification criteria; and generating a resource to record a notification message based on the first subscription request; see Wang, paragraph [0134]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wang regarding receiving automatic notification when changes occurs in subscribed resources into the method related to subscription-based event notification system of Livanos and Dao. The motivation to do so is to reduce inefficiencies, such as, sending unnecessary notifications to unavailable or overloaded notification targets (see Wang, paragraph [0017]).

Claims 19-20, 23, 28-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livanos et al., US 2019/0166016 A1 (Livanos hereinafter), in view of Dao, US 2019/0253917 A1 (Dao hereinafter), as applied to the claims above and further in view of Qiao et al., US 2019/0109823 A1 (Qiao hereinafter).
Here is how the references teach the claims.
Regarding claims 19-20, 23, 28-29 and 33, Livanos and Dao discloses the apparatus of claim 15, the apparatus of claim 18, the apparatus of claim 27 and the apparatus of claim 32. Livanos and Dao do not explicitly disclose the following features.
Regarding claim 19, wherein each service identifier enables the policy control function to determine one or more policy and charging control rules to which the subscription relates.
Regarding claim 20, wherein each service data flow template comprises one or more of: 
a set of one or more service data flow filters; and an application identifier referring to an application detection service.
Regarding claim 23, wherein the apparatus is further caused to:
receive, from the policy control function, a notification of an event to which the plurality of terminal devices are subscribed, the notification comprising an indication of one or more rules affected by the event.
Regarding claim 28, wherein each service identifier enables the policy control function to determine one or more policy charging rules to which the subscription relates.
Regarding claim 29, wherein each service data flow template comprises one or more of: a set of one or more service data flow filters; and an application identifier referring to an application detection service.
Regarding claim 33, wherein the notification comprises an indication of one or more rules affected by the event.
In the same field of endeavor (e.g., communication system) Qiao discloses a method related to Ethernet packet data unit (PDU) session communications that comprises the following features.
Regarding claim 19, wherein each service identifier enables the policy control function to determine one or more policy and charging control rules to which the subscription relates (An SMF and/or a PCF may create and/or determine a corresponding policy (e.g., QoS control, charging control, gating, etc.) that may require packet filter information, for example, to detect a service data flow and/or a QoS flow. A UPF may receive one or more policies from an SMF, for example, to detect and/or process a service data flow and/or a QoS flow; see Qiao, paragraph [0107]. Also see paragraph [0256], “The PCF 135 may perform one or more steps, for example, after or in response to receiving the message from the SMF 160 (e.g., at step 2408). The PCF 135 may correlate, compare, and/or map information received from the AF 145 (e.g., at step 2402) with the information received from the SMF 160. The PCF 135 may correlate and/or compare addresses and/or Ethernet packet filter set(s) that may have been received from the AF 145, with one or more of the following information received from the SMF 160: wireless device identities and/or identifiers; data network name (DNN); PDU session ID; and/or S-NSSAI. The PCF 135 may determine one or more policy decisions. The one or more policy decisions may be based on information received from the AF 145 (e.g., Ethernet packet filter set(s) information), information received from the SMF 160, and/or other information. The PCF may create a service data flow template for one or more policy rules, for example, based on Ethernet packet filter set(s) information received from the SMF 160 (e.g., at step 2406)”).
Regarding claim 20, wherein each service data flow template comprises one or more of: 
a set of one or more service data flow filters; and an application identifier referring to an application detection service (A system (e.g., a 5G system) may support an Ethernet type PDU session. For an Ethernet PDU session type, an Ethernet packet filter set may be used, for example in one or more QoS rules and/or SDF template, to identify a QoS flow; see Qiao, paragraph [0106]).
Regarding claim 23, wherein the apparatus is further caused to:
receive, from the policy control function, a notification of an event to which the plurality of terminal devices are subscribed, the notification comprising an indication of one or more rules affected by the event (At step 2017 (in FIG. 20A), the SMF 160 may send, to the PCF 135, a message (e.g., Nsmf_EventExposure_ Notify) reporting one or more events. The SMF 160 may invoke, for example, the Nsmf_EventExposure_Notify service operation, to report one or more events to the PCF 135 that may have been previously subscribed; see Qiao, paragraph [0195]. Also see paragraph [0196], “At step 2018 (in FIG. 20A), the PCF 135 may send, to the SMF 160, a message (e.g., Npcf_SMPolicyControl_UpdateNotify) updating one or more policies. The PCF 135 may provide one or more updated policies to the SMF 160 by invoking the Npcf_SMPolicyControl_UpdateNotify service operation”).
Regarding claim 28, wherein each service identifier enables the policy control function to determine one or more policy charging rules to which the subscription relates (An SMF and/or a PCF may create and/or determine a corresponding policy (e.g., QoS control, charging control, gating, etc.) that may require packet filter information, for example, to detect a service data flow and/or a QoS flow. A UPF may receive one or more policies from an SMF, for example, to detect and/or process a service data flow and/or a QoS flow; see Qiao, paragraph [0107]. Also see paragraph [0256], “The PCF 135 may perform one or more steps, for example, after or in response to receiving the message from the SMF 160 (e.g., at step 2408). The PCF 135 may correlate, compare, and/or map information received from the AF 145 (e.g., at step 2402) with the information received from the SMF 160. The PCF 135 may correlate and/or compare addresses and/or Ethernet packet filter set(s) that may have been received from the AF 145, with one or more of the following information received from the SMF 160: wireless device identities and/or identifiers; data network name (DNN); PDU session ID; and/or S-NSSAI. The PCF 135 may determine one or more policy decisions. The one or more policy decisions may be based on information received from the AF 145 (e.g., Ethernet packet filter set(s) information), information received from the SMF 160, and/or other information. The PCF may create a service data flow template for one or more policy rules, for example, based on Ethernet packet filter set(s) information received from the SMF 160 (e.g., at step 2406)”).
Regarding claim 29, wherein each service data flow template comprises one or more of: a set of one or more service data flow filters; and an application identifier referring to an application detection service (A system (e.g., a 5G system) may support an Ethernet type PDU session. For an Ethernet PDU session type, an Ethernet packet filter set may be used, for example in one or more QoS rules and/or SDF template, to identify a QoS flow; see Qiao, paragraph [0106]).
Regarding claim 33, wherein the notification comprises an indication of one or more rules affected by the event (At step 2017 (in FIG. 20A), the SMF 160 may send, to the PCF 135, a message (e.g., Nsmf_EventExposure_ Notify) reporting one or more events. The SMF 160 may invoke, for example, the Nsmf_EventExposure_Notify service operation, to report one or more events to the PCF 135 that may have been previously subscribed; see Qiao, paragraph [0195]. Also see paragraph [0196], “At step 2018 (in FIG. 20A), the PCF 135 may send, to the SMF 160, a message (e.g., Npcf_SMPolicyControl_UpdateNotify) updating one or more policies. The PCF 135 may provide one or more updated policies to the SMF 160 by invoking the Npcf_SMPolicyControl_UpdateNotify service operation”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Qiao regarding Ethernet packet data unit (PDU) session communications into the method related to subscription-based event notification system of Livanos and Dao. The motivation to do so is to facilitate obtaining desired services using Ethernet over wireless communications (see Qiao, abstract and paragraphs [0004] and [0017]).

Allowable Subject Matter
Claims 21 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/03/2022. Claims 1-2,5-7, 10, 13-16, 18-21, 23-25, 27-30 and 32-34 are currently pending.
Objection from claim 23 is withdrawn.

Response to Arguments
Applicant’s argument, filed on 06/03/2022, with respect to the claims 1-2,5-7, 10, 13-16, 18-21, 23-25, 27-30 and 32-33 have been fully considered and they are found to be persuasive. Newly found prior art Dao, discloses the argued feature as discussed in the office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/03/2022